UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1332


BILTMORE AVENUE CONDOMINIUM ASSOCIATION, INC.,

                    Plaintiff - Appellant,

             v.

HANOVER AMERICAN INSURANCE COMPANY,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina,
at Asheville. Martin K. Reidinger, District Judge. (1:15-cv-00043-MR-DLH)


Submitted: November 30, 2017                                Decided: December 20, 2017


Before GREGORY, Chief Judge, and AGEE and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


R. Steven DeGeorge, ROBINSON BRADSHAW & HINSON, P.A., Charlotte, North
Carolina, for Appellant. Kevin M. O’Brien, Robert M. Kennedy, Jr., Anna Pulliam
Cathcart, PHELPS DUNBAR, LLP, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Biltmore Avenue Condominium Association, Inc., appeals the district court’s

order granting summary judgment to Hanover American Insurance Company on

Biltmore’s claim pursuant to the North Carolina Unfair and Deceptive Trade Practices

Act, N.C. Gen. Stat. 75-1.1 (2015). We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Biltmore Ave.

Condominium Ass’n v. Hanover Amer. Ins. Co., No. 1:15-cv-00043-MR-DLH (W.D.N.C.

Mar. 8, 2017). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.



                                                                            AFFIRMED




                                           2